Citation Nr: 1533367	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  09-30 714	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The Veteran served on active duty from September 1957 to March 1958 and from May 1958 to August 1961. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   

In February 2010, the Board remanded the Veteran's claim that he had submitted new and material evidence to reopen a claim for service connection for a back disorder.

In June 2014, the Board issued a decision finding that new and material evidence had not been submitted to reopen the Veteran's claim for service connection for a back disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, based upon a Joint Motion for Remand, the Court vacated the Board's determination and remanded the matter to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Evidence received since the final October 1998 rating decision, which denied reopening of the claim for service connection for a back disorder, includes new evidence that is material to the Veteran's claim.

2.  The Veteran's current low back disorder first developed many years after discharge from service and is not related to the back problems the Veteran experienced during service or any other incidence of service.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of service connection for a back disorder has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Since the previously final claim of entitlement to service connection for a back disorder has been reopened, the Board need not discuss whether the notice requirements of the VCAA, as set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006), have been met.

The record reflects that VA provided the Veteran VCAA notice letters in October 2003 and April 2007.  This notice informed the Veteran of the respective duties of VA and the Veteran in obtaining evidence.  

The Board finds the Veteran has been afforded adequate assistance in regard to his service connection claim.  The record reflects that the Veteran's service treatment records (STRs), Social Security Administration (SSA) records and VA medical records have been obtained.  The Veteran has provided testimony in support of his claim.  The Veteran has been provided a VA medical examination and a VA medical opinion has been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  Therefore, the duty to assist has been satisfied.   

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Acting Veterans Law Judge discussed the issue on appeal and explained what must be shown for service connection to be granted.  She sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  She elicited from the Veteran testimony that he had back problems during service that had persisted ever since.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

In short, the Board finds that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  New and Material Evidence

The Veteran's claim of entitlement to service connection for a back disability was first finally denied in an unappealed February 1973 rating decision.  

In an October 1998 rating decision the RO found that new and material evidence had not been submitted sufficient to reopen the Veteran's claim.  The Veteran did not appeal and this decision became final.     

A November 2003 rating decision again found that no new and material evidence had been submitted sufficient to reopen a claim of entitlement to service connection for a low back disability.  In a statement dated in November 2003, the Veteran expressed disagreement with this decision, and also indicated that he had not received a copy of the November 2003 decision.  The Veteran was sent a further copy of this decision in December 2003, however, it appears that the RO overlooked this notice of disagreement.  Therefore, the Board finds that this decision is NOT final, and therefore, the last final decision on this matter is the October 1998 RO decision.

The October 2007 rating decision on appeal determined that new and material evidence had not been submitted sufficient to reopen the Veteran's claim.  In a September 2011 supplemental statement of the case the RO determined that new and material evidence had been submitted to reopen the claim for service connection for a low back disorder and denied the claim for service connection for a low back disorder on the merits.  As noted above, the Board issued a decision in June 2014 which found that new and material evidence had not been submitted sufficient to reopen the Veteran's claim for service connection for a back disorder.  The Court, based upon a March 2015 Joint Motion for Remand, vacated the Board's determination and remanded the matter to the Board for further consideration.

The Joint Motion states that the October 1998 RO decision was the most recent decision from the RO that was final.  It further states that the October 1998 final rating decision found that new and material evidence was not submitted based on a finding that the evidence was silent for treatment, findings, or diagnosis of any chronic pathology of the back.  

A review of the record since October 1998 reveals that the Veteran has been diagnosed with a chronic pathology of the back.  On VA examination in April 2010 the examiner diagnosed the Veteran as having lumbosacral degenerative disc disease spinal stenosis.  

In light of Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Board finds that the new evidence raises a reasonable possibility of substantiating the claim in so far as it constitutes evidence of a current chronic low back disorder.  See Shade at 117 (noting that in determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim).  As new and material evidence has been received, the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108.

III.  Service Connection

The Veteran contends that service connection for a low back disorder is warranted.  He asserts that he hurt his back during service, that he has had continued back pain ever since, and that his current low back disability is due to his military service. 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence of record reflects that the Veteran did not develop arthritis of the lumbar spine within a year of discharge from service.  Accordingly, he is not entitled to presumptive service connection for arthritis of the lumbar spine.  See 38 C.F.R. §§ 3.307, 3.309(a) (2014).

The Veteran was provided enlistment physical examinations in May 1957, September 1957, and April 1958.  No low back disability was noted on any of the enlistment examination reports and the Veteran's back is presumed to have been sound on entry to service.  See 38 C.F.R. § 3.304(b) (2014).

Service treatment records show that a January 1959 report of X-ray of the Veteran's back was negative.  The X-rays were taken because of complaints of low back pain for several weeks.  The Veteran was seen in April 1961 with an episode of severe back pain following intercourse.  He reported that he had a different back injury in 1958, prior to service.  The Veteran was diagnosed with lumbago and acute myositis of the long back muscle.  He was seen several days later with great improvement, and was returned to duty several days later.  He was again seen in May 1961 with complaints of back pain and prescribed bed rest.  The Veteran's separation examination of July 1961 showed no complaints of, or treatment for, any back disability.  In August 1961 the Veteran complained of back pain after shoveling dirt.  

X-rays of the Veteran's spine in January 1973 were normal.  VA examination at that time noted that the Veteran reported an injury to his back in service in 1961, and a post service injury in 1964, for which he was treated with a back brace which he still wore.  After examination, the Veteran was diagnosed with a low back strain.

VA treatment records dated from October 1990 to November 2002 show treatment for many complaints, including headaches, knee pain, hypertension, diabetes, chest pain and calluses.  However, there were no complaints of back pain.  

Treatment records dated from December 2002 to present show complaints of periodic back pain.  A December 2003 VA outpatient treatment record notes that the Veteran reported that he had chronic low back pain since service, but that he hurt it again in March 2003, after falling from a chair.  At that time, imaging studies showed moderate multilevel lumbar stenosis with moderate central stenosis at L4-L5, moderate stenosis at L5-S1, moderate central inferiorly extending disc herniation at L5-S1 deforming the bilateral S1 nerve roots without definite nerve root compression, and mild to moderate stenosis of the bilateral L4 foramina.  

At his November 2009 hearing the Veteran stated that he injured his back in service lifting cans, and was so severely injured that he received a "spinal tap".  He also stated, as he had in prior statements, that he did not mention his back injury on separation from service because he had been told that if he did, he would be court martialed for malingering.  He stated that he believed that the low back strain he was diagnosed with in service is related to his current diagnosed back disability.  On prior remand, the RO attempted to find records relating to this claimed spinal tap, and was unsuccessful in finding any.

On VA examination in April 2010, a VA physician who reviewed the Veteran's claims file, including service and VA treatment records, indicated that, in her opinion, the Veteran's currently diagnosed lumbosacral degenerative disc disease and spinal stenosis were not caused by or a result of military service.  She noted that the Veteran did not develop his current back condition for many years after service, and that there was nothing in the evidence of record for chronicity of care for a back condition for many years after military service.

The Board accepts that this Veteran experienced back pain during service.  The Veteran has also considered the Veteran's assertions that he has a current back disability due to service.  However, the Board finds the Veteran's lay statements to be of limited probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has a back disability that is related to the in-service low back complaints, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Even if the Veteran were competent to provide an etiological opinion, and the Board were to find such competent and credible, the Veteran's statements are still outweighed by the more probative VA medical opinion.

In this case the most probative evidence consists of the post service VA treatment records and the April 2010 opinion of the VA physician that examined the Veteran and reviewed the Veteran's medical history.  The VA treatment records dated from October 1990 to November 2002 show that the Veteran had many medical complaints but do not indicate that the Veteran had a chronic low back disorder.  The April 2010 VA medical opinion indicates that the Veteran's current lumbar spine disorder is not related to his military service.  The Board notes that there are no medical opinions to the contrary.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt rule does not apply.  The claim for service connection for a low back disorder must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been received; the claim of service connection for a back disorder is reopened.

Entitlement to service connection for a back disorder is denied.



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


